Citation Nr: 1111431	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  10-49 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1953 to February 1966 and from February 1966 to February 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Columbia, South Carolina Department of Veterans' Affairs (VA) Regional Office (RO), wherein the RO denied the Veteran's claim for a compensable disability rating for bilateral hearing loss and continued his noncompensable (0 percent disability rating).  The Veteran filed a timely substantive appeal on this issue.  

The Board also recognizes the contentions made by the Veteran's representative that the Veteran requested an effective date retroactive to March 13, 2006; however, as this matter has not been adjudicated by the RO, the issue of entitlement to an earlier effective for the grant of service connection for bilateral hearing loss is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The objective medical evidence reveals the Veteran has Level I hearing in the right ear and Level II hearing in the left ear.


CONCLUSION OF LAW

The requirements for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for an increased rating in the July 2010 rating decision, he was provided notice of the VCAA in April 2010.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in April 2010, pertaining to the downstream disability rating and effective date elements of his claim, and was furnished a SOC in November 2010.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  The Veteran has reported his current hearing loss symptomatology and the effects on his occupation and daily living to a VA examiner and his representative argued in the February 2011 informal hearing presentation that his current hearing loss disability met the criteria for a higher rating based on his audiometric findings.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes private medical records, VA outpatient treatment records, a VA examination report, and statements from the Veteran and his representative.

The Board notes that a June 2009 private report indicates a graphical testing of some type, however, this report does not reasonably appear to contain information that would be necessary to properly decide a claim for increase of a hearing loss disability, as the graphical depictions contained that report do not suggest audiometric testing at all of the applicable frequencies or speech discrimination percentages which can be applied to the rating criteria.  See 38 U.S.C. §§ 5103A(a), 7104(d)(1); 38 C.F.R. §§ 4.2, 4.85, 4.86, 19.9(a); see also Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).  Thus, based on the above, the Board finds that a remand for clarification of the April 2009 private report is not needed.  See id.  Therefore, as this report does not indicate sufficient information which can be applied to the rating criteria, it is inadequate for rating purposes.  Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the Board observes that subsequent to the June 2009 private report, the Veteran was afforded a VA audiology examination in April 2010.  This VA audiology report indicates that the VA examiner was a licensed audiologist.  Also, the report shows that the VA examiner elicited information from the Veteran concerning his history, subjective complaints, and the functional effects of his disability, which was all that the applicable provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10, require.  Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).  Moreover, the objective data that are detailed in the April 2010 examination report were based on audiometric testing at the applicable frequencies and the CNC Maryland speech discrimination test; and as such, they represent the actual evaluation results of the Veteran's participation in that clinical study.  Hence, the Board finds that the April 2010 audiology examination report may be accepted as adequate to determine the current disabling factors of the Veteran's bilateral hearing loss, without further examination.  See 38 C.F.R. §§ 3.159(c) (4), 3.326 (2010).  Therefore, a remand is not warranted.

The Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, it finds that the notice and development of the claim has been consistent with these provisions.  Accordingly, the Board will proceed to a decision on the merits.

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent (noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2010).

Effective June 10, 1999, pertinent regulatory changes were made to 38 C.F.R. § 4.86, regarding cases of exceptional hearing loss.  The provisions of 38 C.F.R. § 4.86(a) now provide that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) now provide that, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Analysis

In statements presented throughout the duration of the appeal, the Veteran has maintained that his current bilateral hearing loss is worse than the noncompensable disability rating presently assigned.  

In March 2010, the Veteran filed a claim for an increased rating for bilateral hearing.  In support of that claim, the Veteran submitted private audiology reports dated November 2001, December 2001, October 2003, April 2004, February 2006, and June 2009, which were received in April 2010 and August 2010.  See 38 C.F.R. § 3.157(b)(2) (2010).

As the Veteran's claim for an increased rating was received in March 2010, pursuant to 38 C.F.R. § 3.400(o), the Board will examine the record to determine whether within the year prior to the March 2010 receipt of the application for a higher rating, it was "factually ascertainable" that an increase in disability had occurred.  In this case, the November 2001, December 2001, October 2003, April 2004 and February 2006 private audiology reports of record contain objective testing that took place more than one year earlier than the filing the Veteran's claim for increase in March 2010; and thus they do not tend to indicate that an increase in the Veteran's service-connected bilateral hearing disability occurred during the one year period before he filed his claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

As noted above, the June 2009 private report contains a graphical testing of some type, however, this report does not reasonably appear to indicate audiometric testing at all of the applicable frequencies or speech discrimination tests which can be applied to the rating criteria.  See 38 C.F.R. §§ 4.85, 4.86.  Other private medical reports of record dating from within one year of the Veteran's claim through February 2010, contain no audiometric findings or treatment related to hearing loss.

In an April 2010 VA audiological examination, the Veteran reported that he wore hearing aids issued by the VA medical center in Charleston, in 2006.  Audiometric testing revealed that the hearing threshold levels in decibels in the right ear were 15, 15, 55, 70 and 70 at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 40, 45, 60, 75 and 70, respectively.  The average pure tone threshold is 52.5 decibels for the right ear and 62.5 decibels for the left ear.  Maryland CNC speech recognition scores were 96 percent in the right ear and 92 percent in the left.  The Veteran had normal tympanograms which were consistent with normal middle ear function bilaterally and his PI-PB function was noted to be within normal limits for each ear.  He was diagnosed with normal to severe sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  The Veteran reported that this condition had significant effects on his occupation, including hearing difficulty, such that he had difficulty hearing his customers at the boating store in which he worked.  

VA outpatient treatment reports reflect that the Veteran was seen in June 2010 for an evaluation of his hearing aids.  

Applying the findings from the VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level II hearing loss in the left ear.  An application of all of these hearing loss levels into Table VII (in 38 C.F.R. § 4.85), yields a 0 percent disability rating for the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.85.  Therefore, according to the applicable rating standards, the Veteran still only meets the criteria for a noncompensable, 0 percent disability rating.  While the representative has argued, in the February 2011 informal hearing presentation, that 38 C.F.R. § 4.86 is for application in this case, the Board finds that, an exceptional pattern of hearing under 38 C.F.R. § 4.86 has not been shown based on the applicable audiometric findings of record at any time throughout the duration of the appeal and that regulation is not applicable.  

While the Veteran has submitted private audiology reports dated November 2001, December 2001, October 2003, April 2004 and February 2006, as noted above, such reports do not indicate an increase in the Veteran's service-connected hearing loss occurred during the one year period before he filed his claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  Even considering these private audiology reports, there is no indication that the Veteran meets the rating criteria for a compensable disability rating.  The Board notes that these reports reflect the Veteran's hearing loss was analyzed as borderline normal to mild to moderate to severe and profound sensorineural hearing loss and mild to moderate to severe sensorineural hearing loss, as was similarly reported in the April 2010 VA examination.  In fact, the Maryland CNC speech recognition scores noted in February 2006 were 100 percent bilaterally, higher than those found in the April 2010 VA examination.

Because the law provides specific requirements in terms of pure tone threshold averages and speech discrimination test results for each percentage rating, the assignment of a disability rating higher than 0 percent or noncompensable, utilizing the provisions of 38 C.F.R. § 4.7, is not appropriate at any time since the date of the Veteran's claim for increase for his bilateral hearing loss on March 22, 2010.  The April 2010 audiological test results clearly fall within the parameters for a noncompensable, 0 percent, rating but no more for the Veteran's bilateral hearing loss.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, Diagnostic Code 6100 (2010).  

With respect to the lay statements presented by the Veteran in NOD that his hearing loss was getting worse all the time and he had problems even with hearing aids, the Board finds that, the April 2010 VA examination, which was adequate for rating purposes, did not reflect any symptoms which were noticeably different in severity from those symptoms reported throughout the record, and did not indicate a worsening in hearing loss such that a new VA examination would be warranted.  

The Board recognizes the Veteran's apparent dissatisfaction with the disability rating assigned.  However, pursuant to the dictates of 38 C.F.R. § 4.85 and Lendenmann, in determining the above rating, the Board has engaged in, as it must, a "mechanical," objective application of the numerical data generated from the veteran's audiological examinations.  See Lendenmann, 3 Vet. App. at 349.  In this regard, the Board exercises no discretion, and simply must apply the test score numbers to the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); accord Lendenmann, supra, at 349.  As noted above, the Board lacks the authority to operate outside the bounds of applicable regulatory provisions, including the guidelines for the assignment of disability ratings set forth in 38 C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).

While the Board empathizes with the Veteran's impairment, and does not dispute the fact that he has a bilateral hearing loss disability, the Board must conclude, based on the results of mandatory auditory tests and the mechanical application of relevant regulations by which the Board is bound, that the level of his disability does not rise to a rating higher than 0 percent at any time since the date of his claim on March 22, 2010.  See 38 C.F.R. § 4.85(b)-(e); see also 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); see Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Veteran's disability has been no more than 0 percent disabling since the date of his claim, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.

In summary, for the reasons and bases expressed above, the Board concludes that a compensable disability rating for bilateral hearing loss is not warranted at any time since the date of his claim on March 22, 2010.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration

As a final matter, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The determination of whether a veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three step inquiry:  (1) threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate and no  referral is required; (2) if the rating schedule is inadequate, then the Board should determine whether the veteran's exceptional disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization; (3) when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his bilateral hearing loss and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See id.  Consequently, referral for extraschedular consideration is not warranted.


ORDER

A compensable disability rating for bilateral hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


